DETAILED ACTION
Introduction
1.         This office action is in response to Applicant’s submission filed on 07/23/2020.   Claims 21-40 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.         The drawings filed on 07/23/2020 have been accepted and considered by the Examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent: 10,748,541; claims 1-20 of U.S. Patent: 10,593,329; claims 1-20 of U.S. Patent: 10,535,348; and claims 1-20 of U.S. Patent No. 10,032,452. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.  With respect to claims 21, and 32 in the present Application ‘972, and claims 1, and 13 of U.S. Patent ‘541; claims 1, and 14 in U.S. Patent ‘329; claims 1, and 18 in the U.S. Patent ‘348; and claims 1, and 18 in the Patent ‘452 correspondingly some of the exemplary differences are as follows.  The present Application ‘972, and Patents ‘541, ‘329, ‘348, and ‘452 share several common features such as for example: the “…receive[ing]…parse[ing]…generate[ing]…select[ing]…identify[ing]…select[ing]…transmit[ing]…” features. Additionally, a first candidate interface, and a second candidate interfaces in the present Application ‘972, and Patents ‘541, ‘329, ‘348, and ‘452 have been maintained in addition of the first resource utilization value and second resource utilization value in the Patents ‘452, and ‘348. As can be seen, from the exemplary features recited, present Application ‘972, Patents ‘541, ‘329, ‘348, and ‘452, share the similar features. Thus, the scope of present Application ‘972, and Patents ‘541, ‘329, ‘348, and ‘452 apparently cover similarly modified versions of the claimed “…receive[ing]…parse[ing]…generate[ing]…select[ing]…identify[ing]…select[ing]…transmit[ing]…” as recited. 
The mentioned independent Claims 21, and 32 in the current App. ‘972  when compared to claims 1, and 13 of U.S. Patent ‘541; claims 1, and 14 in U.S. Patent ‘329; claims 1, and 18 in the U.S. Patent ‘348; and claims 1, and 18 in the Patent ‘452  individually and correspondingly are obvious variants as noted in the analyzed limitations, and as observed featuring the same functionalities. Dependent Claims 22-31; and 33-40 also follow the same rationale as to corresponding independent Claims 21, and 32, and thus is(are) also rejected on the same reasons with regards to ground(s) of nonstatutory obviousness-type double patenting, and  due to their further dependency.
Thus, one of ordinary skill in the art would recognize that it would have been obvious to eliminate, substitute, and/or add limitations in order to have a patent with wider applicability and freedom to operate. In re Karlson, 136 USPQ 184 (1963): “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”. 

Allowable Subject Matter
6.       Claims 21 and 32 would be allowable over the prior art of record for at least the reasons as provided in App. 16/666,780, now U.S. Patent: 10,748,541.
Similarly, dependent Claims 22-31; and 33-40 would further limit allowable independent Claims 21, and 32, and thus they would also be allowable over the prior art of record by virtue of their dependency.
Conclusion
7.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mueller et al., (W. Mueller, R. Schaefer and S. Bleul, "Interactive multimodal user interfaces for mobile devices," 37th Annual Hawaii International Conference on System Sciences, 2004. Proceedings of the, 2004, pp. 10) discloses, see e.g., how “…With the advance of speech recognition and speech synthesis technologies, their complementary use becomes attractive for mobile devices in order to implement real multimodal user interaction. However, current systems and formats do not sufficiently integrate advanced multimodal interactions. We introduce an advanced generic multimodal interaction and rendering system (MIRS) dedicated for mobile devices. MIRS incorporates efficient processing of XML specification languages for limited, mobile devices and comes with the XML-based dialog and interface specification language (DISL). DISL can be considered as an UIML subset, which is enhanced by the means of state-oriented dialog specifications. The dialog specification is based on ODSN (object oriented dialog specification notation), which has been introduced to define user interface control by means of interaction states with transition rules.…” (See e.g., Mueller et al., Abstract).
Please, see PTO-892 for more details. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656